Exhibit 10.15
 
INTERNATIONAL GAME TECHNOLOGY
 
EXECUTIVE SHARE OWNERSHIP GUIDELINES
 
Effective Date:  October 2, 2011
 
The Board of Directors (the “Board”) of International Game Technology, a Nevada
corporation (the “Company”), believes that the Covered Officers (as defined
below) should own and hold Company common stock to further align their interests
with the interests of the Company’s stockholders.  Accordingly, the Board has
adopted these Share Ownership Guidelines (the “Guidelines”) for the Covered
Officers.
 
Covered Officers
 
The Guidelines apply to the Company’s Chief Executive Officer (the “CEO”), any
officer who is determined by the Board to be an “officer” of the Company for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended (a
“Section 16 Officer”), and any officer (other than a Section 16 Officer) of the
Company who reports directly to the CEO (a “Direct Report” and the Direct
Reports, together with the CEO and the Section 16 Officers, the “Covered
Officers”).
 
Target Ownership
 
A Covered Officer should acquire and maintain, for as long as he or she remains
a Covered Officer following the applicable time set forth below, shares of
Company common stock that have a fair market value equal to at least the
applicable target level (expressed as a multiple of the Covered Officer’s base
salary as in effect from time from time) determined as follows:
 

 
Ownership Target
Position
as a Multiple of Base Salary
CEO
3.0 x
Section 16 Officer
2.0 x
Direct Report
1.0 x

 
For purposes of the Guidelines, the following sources of Company common stock
ownership will be taken into account:
 
 
·
vested shares beneficially owned by a Covered Officer (regardless of whether the
Covered Officer acquired the shares on the market, through an equity award plan
of the Company, or otherwise), including shares owned by the Covered Officer
outright, shares held in or attributable to the Covered Officer’s Company stock
fund account under the Company’s Profit Sharing Plan, and shares held in trust
for the benefit of the Covered Officer or his or her family members; and

 
 
·
fifty percent (50%) of the intrinsic value of vested and unexercised Company
stock options held by the Covered Officer.

 
For purposes of clarity, shares covered by unvested restricted stock or unvested
restricted stock unit awards, as well as shares covered by stock options (other
than fifty percent (50%) of the intrinsic value of vested and unexercised
Company stock options as noted above), will not be taken into account for
purposes of the Guidelines.
 
 
1

--------------------------------------------------------------------------------

 
 
A Covered Officer is expected to satisfy the applicable level of Company stock
ownership by the later of (1) four years after the date he or she first becomes
a Covered Officer, or (2) October 2, 2015 (four years after the effective date
of the Guidelines).  If the applicable level of stock ownership changes as a
result of a change in the Covered Officer's base salary or position, a Covered
Officer need not satisfy any increased level of ownership resulting from the
change until two (2) years after the change in base salary or position is
effective.  If a Covered Officer satisfies the applicable level of stock
ownership and then a change in stock price causes the Covered Officer’s level of
stock ownership to fall below the applicable level, the Covered Officer will be
expected to again meet the applicable level of stock ownership within one year
after the change in stock price.  The Board or the Compensation Committee of the
Board in its discretion may extend the period of time for attainment of such
ownership levels and may amend the Guidelines from time to time.
 
 
 
 
 
 
2